DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/12/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Claim Objections
Claims 7-14 are objected to because of the following informalities:  
In claim 7, line 1, it is suggested the limitation recites “A Method of generating an illumination” should be changed to –A method of generating an illumination--.
In claims 9-14, line 1, it is suggested the limitation recites “An aircraft cabin illumination” should be changed to –The aircraft cabin illumination--to avoid antecedence basis.
In claim 11, line 1, it is suggested a comma after the phrase “claim 8” should be removed, because it is duplicated.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9 and 11-14 are rejected under 35 U.S.C. 102(a1) as being anticipated by Eckel et al. (U.S Publication No. 20120013252 A1).
Regarding claim 1, Eckel discloses a method of operating an aircraft cabin illumination system having a plurality of light modules with a set spatial distribution across an aircraft cabin (which is a method and associated illumination system are provided for illuminating an interior of a vehicle with a modular area illumination system, general cabin lighting, see fig.1-7), the method comprising: 
receiving an image; mapping the image to the set spatial distribution of the plurality of light modules; generating an illumination command set, including an operating command for each of the plurality of light modules, on the basis of the mapping of the image to the set spatial distribution of the plurality of light modules; and issuing the illumination command set to the plurality of light modules (see fig. 1A-1D and 6, paragraph [0076], and [0089]-[0090]).
Regarding claim 2, Eckel discloses the method according to claim 1, wherein, for at least a subset of the plurality of light modules (which is a lighting module group 60 may comprise one or more lighting modules 110 that each, in turn, comprise a plurality of LEDs 130 that may be organized in LED groups 120, see fig. 1A-1D, paragraph 
Regarding claim 3, Eckel discloses the method according to claim 1, wherein the step of receiving the image comprises: receiving the image from outside of the aircraft cabin illumination system, in particular receiving the image from a flight attendant panel coupled to the aircraft cabin illumination system, or receiving the image from a memory within the aircraft cabin illumination system, in particular receiving the image from the memory in response to receiving an image selection command from outside of the aircraft cabin illumination system and accessing the memory in accordance with the image selection command (see fig. 1A-1B, paragraph [0024], [0060], [0076], [0115], [0135], and [0252]).
Regarding claim 4, Eckel discloses the method according to claim 1, further comprising: receiving a sequence of images; mapping each of the sequence of images to the set spatial distribution of the plurality of light modules; generating a sequence of illumination command sets, each of the plurality of illumination command sets including an operating command for each of the plurality of light modules, on the basis of the mapping of each of the sequence of images to the set spatial distribution of the plurality of light modules; and issuing the sequence of illumination command sets to the plurality of light modules (see paragraph [0073], [0076], [0089]-[0090], claims 14 and 16).
Regarding claim 5, Eckel discloses the method according to claim 1, further comprising: displaying the image on a screen in the aircraft cabin, in particular on a common screen arranged in a front portion of the aircraft cabin (see paragraph [0050] and [0115]).
Regarding claim 7, Eckel discloses a Method of generating an illumination command set for a plurality of light modules of an aircraft cabin illumination system, the plurality of light modules having a set spatial distribution across an aircraft cabin, the method comprising: 
mapping an image to the set spatial distribution of the plurality of light modules; and generating the illumination command set, including an operating command for each of the plurality of light modules, on the basis of the mapping of the image to the set spatial distribution of the plurality of light modules (see paragraph [0076], and [0089\-[0090]).
Regarding claim 8, Eckel discloses an aircraft cabin illumination system (which is a method and associated illumination system are provided for illuminating an interior of a vehicle with a modular area illumination system, general cabin lighting, see fig.1-7), comprising: 
a plurality of light modules (which is a lighting module group 60 may comprise one or more lighting modules 110 that each, in turn, comprise a plurality of LEDs 130 that may be organized in LED groups 120) having a set spatial distribution across an aircraft cabin (see fig. 1A-1D, paragraph [0022]-[0023], and [0026]); and 
a controller (which is a system controller 30 that can use, e.g., an ACP 40 as the primary user interface for attendants controlling the lighting during a flight (including on-ground parts of a flight), as well as for maintenance.) for controlling the plurality of light modules (110), (see fig. 1A-1D, paragraph [0024] and [0030]), wherein the controller (30) is configured to: 

Regarding claim 9, Eckel discloses an aircraft cabin illumination system according to claim 8, wherein at least a first subset of the plurality of light modules (110) are multi-color light modules (see paragraph [0029], [0031], [0042]), and wherein the controller (30) is configured to generate operating commands for at least the first subset of the plurality of light modules that include light color indications (see abstract, paragraph [0076], and [0089]).
Regarding claim 11, Eckel discloses an aircraft cabin illumination system according to claim 8, comprising a plurality of light units (110), wherein each of the plurality of light units (110) includes one or more of the plurality of light modules (130), (see fig. 1B and 1C, paragraph [0026]).
Regarding claim 12, Eckel discloses an aircraft cabin illumination system according to claim 11, wherein each of the plurality of light units (110) includes one light module or a linear arrangement of multiple light modules or a two-dimensional array of multiple light modules (see paragraph [0038]-[0039]).
Regarding claim 13, Eckel discloses an aircraft cabin illumination system according to claim 11, wherein the controller (30) is a global controller (see fig. 1A-1B), wherein the aircraft cabin illumination system comprises a plurality of local area 
Regarding claim 14, Eckel discloses the aircraft cabin illumination system according to claim 13, wherein at least a subset of the plurality of light units (110) are coupled to the local area controllers (90) in daisy chain configurations (see fig. 1B, paragraph [0026]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Eckel et al. (U.S Publication No. 20120013252 A1) in view of Lin (U.S Publication No. 20180327096 A1).
Regarding claim 6, Eckel discloses the method according to claim 1, wherein the regions on an aircraft could include: sidewall lighting, general cabin lighting, also known as ceiling wash or bin lighting, over wing exit lighting, ceiling lighting, direct lighting, etc. The regional breakdown of the lighting system allows lighting control over broad areas of the aircraft (see paragraph [0022]). 

However, Lin discloses a luminaire for an interior of a vehicle which symbolically shows a further example of two different configurations of a luminaire 2 by a configuration means 32. Of the vehicle 6, here an aircraft, part of the interior 4, here of a passenger cabin, is shown, specifically a ceiling region 36 and also a left 38a, central 38b and right 38c row of seats. In a first variant or fitting-out variant of the aircraft 6, the ceiling region 36 has central luggage compartments 40 above the row 38b of seats. In a first configuration, the luminaire 2 generates light having the light cone 29a in order to illuminate the side wall of the luggage compartments 40. From the manufacturer of the aircraft 6, the latter can also be procured in a different configuration, specifically without the luggage compartments 40, but rather with an alternative ceiling section 42. If the luminaire 2 here were likewise operated with the configuration with light cone 29a, passengers in the right row 38c of seats may be dazzled by the luminaire 2, as is indicated by a dashed line (see paragraph [0053]-[0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the light modules as taught by Eckel with the luminaires as taught by Lin in order to illuminate the regions of the plurality of light modules are distributed, and which also considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Regarding claim 10, Eckel discloses the aircraft cabin illumination system according to claim 8, wherein the controller (30) is configured to generate operating commands for at least the second subset of the plurality of light modules that include light intensity indications (see fig. 6, paragraph [0026], [0070], and [0090]).
Eckel does not explicitly disclose wherein at least a second subset of the plurality of light modules are dimmable light modules.
Lin discloses a luminaire for an interior of a vehicle provides a luminaire whose light characteristic is adaptable in two spatial directions in the case of a 2D matrix LED or in one spatial direction in the case of a 1D line. This adaptation is effected by selective switching-on/switching-off/dimming of the individual pixels of the matrix LEDs used. This consideration usually applies to matrix LEDs that emit in one colour. For matrix LEDs comprising multicoloured emitters, luminaires having full colour capability can also be realized by colour mixing (see paragraph [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the lighting modules as taught by Eckel instead of a mechanically adapted luminaire, with the aid of the invention described by LIn, for this situation the corresponding pixels of the matrix LEDs that would generate the undesired light can be dimmed and dazzle can be avoided. As a result, the same luminaire can be used in both situations and there is no need to develop an additional luminaire variant (see paragraph [0037] by Lin).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518.  The examiner can normally be reached on M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571)272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.